Citation Nr: 0707712	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  95-19 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for cancer of the 
oropharynx, to include as secondary to exposure to Agent 
Orange.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from September 
1965 to March 1968, including service in the Republic of 
Vietnam.  

This case was remanded in March 2005 by the Board of 
Veterans' Appeals (Board) to the RO for additional action.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to cancer of the oropharynx in service or 
for many years thereafter.  

2.  The veteran is not shown to have manifested cancer of the 
oropharynx that is etiologically or causally linked to any 
exposure to Agent Orange during his period of active service 
in the Republic of Vietnam or otherwise to be due to any 
other event or incident of his period of military service.  



CONCLUSION OF LAW

The veteran's disability manifested by cancer of the 
oropharynx is not due to disease or injury that was incurred 
in or aggravated by service; nor may it be presumed to have 
been incurred therein; nor may it be presumed to be due to 
Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided hereinbelow.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, because this appeal began prior to the 
enactment of VCAA, notice to the veteran was not done in this 
case until later in the claims process.  

Nevertheless, in August 2001, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to establish entitlement 
to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

No additional private medical evidence was received from the 
veteran.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims files.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board also notes that the veteran was informed by VA 
letter in October 2006 of the applicable regulations on 
disability ratings and effective dates if his claim was 
granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

There are several nexus opinions on file, including a June 
2004 Independent Expert Medical (IME) opinion.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any defect 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds,  444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


Law And Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307.  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service.  
38 C.F.R. § 3.309(e) (2006).  


Analysis

In this case, the veteran claims that he developed cancer of 
the oropharynx as a result of service, including exposure to 
Agent Orange in service.  The evidence of record reveals that 
the veteran served in Vietnam.  

Under 38 U.S.C.A. § 1116(f), he is therefore presumed to have 
been exposed to herbicide agents, including Agent Orange.  
However, because cancer of the oropharynx is not listed as a 
presumptive disorder under this provision, the medical 
evidence of record does not show a current diagnosis of a 
presumptive disorder under 38 C.F.R. § 3.309(e).  

Consequently, the veteran does not have a disability that 
would warrant service connection on a presumptive basis based 
on Agent Orange exposure.  Id.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims has specifically held that the provisions of 
Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Despite the veteran's contentions that his cancer of the 
oropharynx is due to service, no pertinent abnormality was 
shown in service or on postservice medical evidence until 
1994, which is many years after service discharge.  

According to July 1994 medical records from University 
Hospital, the veteran underwent surgery for squamous cell 
carcinoma of the left posterior oropharyngeal wall.  He was 
given radiation therapy, and he was subsequently noted to be 
disease free.  It was noted by A.V. D'Amico, M.D., in July 
1994 that the veteran had a 30 year pack history of smoking.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran. See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

However, consistent with Colvin, the Court has held that the 
Board may not reject medical opinions based on its own 
medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical 
expert's personal examination of the 
patient, the physician's knowledge and 
skill in analyzing the data, and the 
medical conclusion that the physician 
reaches. . . . As is true with any piece 
of evidence, the credibility and weight 
to be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). The Board 
may appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  

The medical evidence of record contains opinions both for and 
against the veteran's claim.  

The evidence in favor of the claim consists of a statement, 
dated from July 1994 to October 2000, from. Dr. D'Amico and a 
November 2000 VA opinion.  

According to a June 1995 statement from Dr. D'Amico, the 
veteran's cancer, being in the upper part of the airway, is 
consistent with the type of cancers that are also seen in the 
trachea.  Dr. D'Amico concluded in October 2000 that the 
veteran's cancer of the pharynx might have been related to 
Agent Orange, but he could not say for sure.  

According to the November 2000 VA opinion, if the veteran was 
considered to have been exposed to Agent Orange, then his 
cancer is more likely than not related to this exposure 
because there is a relationship between the areas of the 
lower head, neck, and respiratory system and squamous cell 
tumors.  

It was determined by the Board that an IME opinion should be 
obtained, which was requested in May 2004.  

According to the June 2004 IME opinion from a Professor of 
Pathology at a University Medical Center, who reviewed the 
veteran's files and the identifiable scientific and medical 
literature on the subject of herbicides and cancer-type 
risks, oropharyngeal squamous carcinoma was strongly 
associated with smoking and the veteran was a smoker.  

The medical reviewer noted that there was no documentation in 
the medical literature that herbicides, such as Agent Orange, 
caused or were associated with an increased risk of 
oropharyngeal squamous cell carcinoma.  

Given the absence of support in the medical literature for a 
causal connection between oropharynx cancer and Agent Orange 
and given the veteran's history of smoking, the medical 
reviewer concluded that "...the oropharyngeal carcinoma [was] 
more likely associated with the toxic/carcinogenic effects of 
cigarette smoking."  

After a review of the evidence as a whole, the Board 
concludes that the evidence against the veteran's claim of 
service connection for cancer of the oropharynx outweighs 
that in favor.  

According to the opinion, in October 2000, the veteran's 
cancer might have been related to Agent Orange, but he could 
not say for sure.  Words such as "might have been related" do 
not provide a conclusory connection between the veteran's 
post-service cancer of the oropharynx and service, including 
exposure to Agent Orange.  

The court has routinely held that speculative and 
inconclusive opinions cannot support a claim for service 
connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). See also 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (holding that there was a plausible basis for 
the Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure); and Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) (generally holding that medical 
opinions which are speculative, general or inconclusive in 
nature or which are not factually supported will not sustain 
a claim).  

While the VA examiner in November 2000 concluded that, if the 
veteran was exposed to Agent Orange, then his cancer was more 
likely than not related to this exposure because there is a 
relationship between the areas of the lower head, neck, and 
respiratory system and squamous cell tumors, it was noted on 
VA examination in September 1997 that the primary cite of the 
veteran's cancer was in the left tonsil, with no primary 
cancer seen in the trachea, larynx, bronchus or lung.  

Additionally, a June 2001 advisory opinion from the Acting 
Director of Compensation and Pension stated that a review of 
thousands of studies by the National Academy of Sciences had 
failed to show an association between herbicide exposure and 
pharyngeal cancer.  

After a review of the pertinent evidence in the veteran's 
claims files and a review of the pertinent medical 
literature, the most recent medical review noted that the 
veteran was a smoker and that the medical literature showed a 
strong association between oropharyngeal cancer and smoking 
but did not show a connection between oropharyngeal cancer 
and herbicide exposure.  

Consequently, the Board concludes that, because the evidence 
against the claim includes a recent opinion from an 
acknowledged expert and is supported by several references to 
medical studies, the preponderance of the evidence is against 
the veteran's claim of service connection for cancer of the 
oropharynx.  

To the extent that the veteran himself has presented 
assertions in support of his claim, the Board would point out 
that it is now well established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Consequently, the veteran's statements alone 
cannot be competent evidence to establish a nexus with 
service.  

As the preponderance of the evidence is against the claim for 
service connection for cancer of the oropharynx, the doctrine 
of reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for cancer of the oropharynx, to include 
as due to exposure to Agent Orange, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


